Citation Nr: 0938088	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-27 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for lumbar strain with degenerative disc disease.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for arteriosclerotic heart disease with left 
anterior fascicular block angina syndrome.

3.  Entitlement to an evaluation in excess of 30 percent 
disabling for ankylosis of the left wrist in a functional 
position.

4.  Entitlement to an evaluation in excess of 20 percent 
disabling for left shoulder adhesive capsulitis.

5.  Entitlement to a compensable evaluation for otitis 
externa.

6.  Entitlement to a compensable evaluation for 
tonsillectomy.

7.  Entitlement to a compensable evaluation for sinusitis.

8.  Entitlement to an evaluation in excess of 10 percent 
disabling for allergic rhinitis.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
cancer.

10.  Entitlement to service connection for a cervical 
condition.

11.  Entitlement to a service connection for an arthritis 
condition.

12.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
deafness.

15.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Louis A. de Mier-LeBlanc, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1940 to 
November 1945 and January 1951 to November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran originally filed a claim of entitlement to 
service connection for PTSD.  The medical evidence indicates 
that the Veteran has been diagnosed with an anxiety disorder.  
Although not claimed by the Veteran, the Board has 
recharacterized the issue on appeal as indicated above to 
include anxiety and depression.  See Clemons v. Shinseki, 23 
Vet. App. 1, 4-5 (2009) (a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of 
his mental illness; he filed a claim for the affliction his 
mental condition, whatever it is, causes him).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 40 
percent disabling for lumbar strain with degenerative disc 
disease; entitlement to an evaluation in excess of 30 percent 
disabling for arteriosclerotic heart disease with left 
anterior fascicular block angina syndrome; entitlement to an 
evaluation in excess of 30 percent disabling for ankylosis of 
the left wrist in a functional position; entitlement to an 
evaluation in excess of 20 percent disabling for left 
shoulder adhesive capsulitis; entitlement to a compensable 
evaluation for otitis externa; entitlement to a compensable 
evaluation for tonsillectomy; entitlement to a compensable 
evaluation for sinusitis; entitlement to a compensable 
evaluation for allergic rhinitis; whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for skin cancer; entitlement to service 
connection for a cervical condition; entitlement to a service 
connection for an arthritis condition; entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD; and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for deafness are addressed in the REMAND portion 
of the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran has service-connected disability of such a nature 
and severity that he is currently prevented from engaging in 
all forms of substantially gainful employment consistent with 
his education and occupational experience.


CONCLUSION OF LAW

The Veteran is unemployable by reason of service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants a TDIU, which represents a 
complete grant of that issue.  As such, no discussion of VA's 
duty to notify and assist is necessary. 

To establish entitlement to TDIU due to service-connected 
disabilities, there must be impairment so severe that it is 
impossible for the average person to secure and follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially 
gainful employment as "employment at which non-disabled 
individuals earn their livelihood with earnings comparable to 
the particular occupation in the community where the Veteran 
resides."  See M21-MR, Part IV, Subpart ii, Chapter 
2(F)(24)(d).  In reaching such a determination, the central 
inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's level of 
education, special training, and previous work experience 
when arriving at this conclusion, but factors such as age or 
impairment caused by non-service-connected disabilities are 
not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include the 
following: lumbar strain with degenerative disc disease, 
currently evaluated as 40 percent disabling; left wrist 
ankylosis in a functional position, currently evaluated as 30 
percent disabling; arteriosclerotic heart disease with left 
anterior fascicular block angina syndrome, currently 
evaluated as 30 percent disabling; left shoulder adhesive 
capsulitis, currently evaluated as 20 percent disabling; 
allergic rhinitis, currently evaluated as 10 percent 
disabling; otitis externa, currently evaluated as 
noncompensably disabling; tonsillectomy, currently evaluated 
as noncompensably disabling; and sinusitis, currently 
evaluated as noncompensably disabling.  The RO assigned a 
combined disability evaluation of 80 percent, effective 
August 5, 1999, for these service-connected disabilities.

In a VA treatment note dated in December 2007, a physician 
noted, in regard to Veteran's heart condition that the 
Veteran was "definitely disabled by his condition and unable 
to work."

In May 2008 the Veteran was afforded a VA Compensation and 
Pension (C&P) spine examination.  After examination the 
examiner rendered the opinion that the Veteran was unable to 
work in his line of work due to this spine condition.

In light of the above evidence, the Board finds that 
entitlement to TDIU due to service-connected disabilities is 
warranted.  The claims folder reveals that the Veteran's 
combined disability evaluation is 80 percent and that the 
Veteran is evaluated as 40 percent disabling due to his 
lumbar strain with degenerative disc disease.  As noted above 
a VA physician noted, in December 2007, the Veteran is unable 
to work due to his service-connected heart disease and, after 
examination in May 2008, the examiner rendered the opinion 
that the Veteran was unable to work in his line of work due 
to his spine condition.  Accordingly, entitlement to TDIU due 
to service-connected disabilities is granted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to a total rating based on 
individual unemployability, due to service-connected 
disabilities (TDIU), is granted.




REMAND

The Veteran seeks entitlement to an evaluation in excess of 
40 percent disabling for lumbar strain with degenerative disc 
disease; entitlement to an evaluation in excess of 30 percent 
disabling for arteriosclerotic heart disease with left 
anterior fascicular block angina syndrome; entitlement to an 
evaluation in excess of 30 percent disabling for ankylosis of 
the left wrist in a functional position; entitlement to an 
evaluation in excess of 20 percent disabling for left 
shoulder adhesive capsulitis; entitlement to a compensable 
evaluation for otitis externa; entitlement to a compensable 
evaluation for tonsillectomy; entitlement to a compensable 
evaluation for sinusitis; entitlement to a compensable 
evaluation for allergic rhinitis; whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for skin cancer; entitlement to service 
connection for a cervical condition; entitlement to a service 
connection for an arthritis condition; entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD; and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for deafness.

In a statement dated in September 2008, prior to 
certification of the appeal the Board in February 2009, the 
Veteran requested a hearing at his local Regional Office 
before a Decision Review Officer (DRO).  As such, the Board 
finds that the appeal must be remanded for the Veteran to be 
afforded a hearing before a DRO.  See 38 C.F.R. §§ 3.103(c), 
20.1304(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
hearing before a Decision Review Officer 
at his local RO.  He and his 
representative should be given an 
opportunity to prepare for the hearing.

2.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal is not granted, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


